DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite on lines 2, 4 and 24 (claim 1) and lines 4, 6 and 26 (claim 14) respectively, the term “namely” (lines 2 and 4) and “can be” (line 24) which renders the claim indefinite since first, it is unclear if indeed the two identical parts are a first part and second part or not and if indeed the first part “can be” projected onto the second part or not.  The Examiner suggests deleting the term “namely” from each of claims 1 and 14, and replacing the phrase “can be” with “is”.  Further clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansson US 2009/0155004.
In regards to claim 1, Jansson discloses (as in Figures 1-9) a cutting insert (1 or 101), for a tool (10 or 110) for machining a workpiece, comprising: two identical parts (refer to Jansson’s top and bottom surfaces, presented the same way as Applicant), namely a first part (top surface) and a second part (bottom surface); a through-bore (3 or 103) which runs through both parts along a bore axis (see Figures 1 and 6); two identical, oppositely arranged base sides (refer to each of a top side and bottom side, presented the same way as Applicant), namely a first base side (refer to side where ST1 or ST101 are disposed) which is part of the first part (top surface) and comprises a first planar support surface (ST1 or ST101) which runs orthogonally to the bore axis, and a second base side (refer to where ST2 or ST102 are disposed) which is part of the second part and comprises a second planar support surface (ST2 or ST102) which runs orthogonally to the bore axis (see paragraph [0020] and note as on Figure 7 for example, which shows that the first and second planar support surfaces are disposed orthogonal to the bore axis); four identical main sides (S1-S4 or S101-S104) which extend between the two base sides (see Figures 1, 6-7 for example), wherein each of the four main sides (S1-S4 or S101-S104) comprises a planar contact surface (U1, U3, U5, U7 or U101, U103, U105, U107 or refer to the planar contact surface STY1-STY4 or ST101-STY104 which make up each of main sides S1-S4 or S101-S104) which runs orthogonally to the first and the second support surface (Figures 1 and 8); precisely four rectilinear main cutting edges (refer to the precisely four main cutting edges H1-H8 or H101-H108, the precisely four located on each 
In regards to claim 2, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that each of the four main cutting edges (refer to H1, H3, H5 and H7 of H1-H8 or H101, H103, H105, H107 of H101-H108) is connected in each case at a second end to a side edge (refer to the side edge that is connected to each of the four main cutting edges) either directly or via a second corner edge which comprises a radius and/or a chamfer, wherein each of the four side edges is not arranged in the respective cutting plane in which the main cutting edge and secondary cutting edge of the respective same main side are arranged (see Figures 1 and 6).
In regards to claim 3, Jansson discloses the cutting insert as claimed in claim 2, Jansson also discloses that a first end of each side edge is connected either directly or via the corresponding second corner edge to the main cutting edge arranged on the same main side (see Figures 1 and 6), and wherein a second end of each side edge is connected directly, via a radius or via a chamfer to an edge of the contact surface arranged on the same main side (see Figures 1 and 6), and wherein the four contact surfaces (U1, U3, U5, U7 or U101, U103, U105, U107) are at a shorter distance from the bore axis than the four cutting planes (since the contact surfaces are recessed radially such that they are closer to the bore axis).
In regards to claim 4, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that a planar chip surface is arranged between each main cutting edge and the contact surface arranged in each case on the same main side (see Figures 1 and 6 and paragraph [0024].
In regards to claim 5, Jansson discloses the cutting insert as claimed in claim 4, Jansson also discloses that each of the four main cutting edges (for example, refer to H1, H3, 
In regards to claim 6, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that the center plane intersects all four contact surfaces (refer to the planar contact surface STY1-4 or STY101-104 which make up each of main sides S1-S4 or S101-S104) so that part of each contact surface is associated with the first part and another part of each contact surface is associated with the second part (in the same way as presented by the Applicant, refer to the center plane orthogonal to the axis, located at the middle-most point of the overall cutting insert, note that the center plane intersects all four contact surfaces).
In regards to claim 7, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that each of the four contact surfaces (U1, U3, U5, U7 or U101, U103, U105, U107) comprises two planar part surfaces, respectively, which are separated from one another by an indentation (STY1-4 or STY101-104).
In regards to claim 8, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that each main side (S1-S4 or S101-S104) comprises two projections (STY1-4 or STY101-104), respectively, on which the secondary cutting edges (B1-B8) of the adjacent main sides are arranged, wherein the projections are arranged on oppositely arranged 
In regards to claim 9, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that the four secondary cutting edges (B1-B8) run parallel to one another and orthogonally to the main cutting edges (H1-H8) (see Figures 1 and 6).
In regards to claim 11, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that each of the main sides (each of S1-S4 or S101-S104) and each of the contact surfaces (U1, U3, U5, U7 or U101, U103, U105, U107) are asymmetrical (to each other, since as in Figures 1 and 7, they are opposite in symmetry and do not have mirror symmetry).
In regards to claim 14, Jansson discloses (as in Figures 1-9)  tool for machining a workpiece, having a tool holder (10 or 110) comprising at least one cutting cutting insert (1 or 101), in a receptacle (Figures 2, 4 and 9) in which a cutting insert (1 or 101) is releasably fastened (via fastener), the cutting insert comprising: two identical parts (refer to Jansson’s top and bottom surfaces, presented the same way as Applicant), namely a first part (top surface) and a second part (bottom surface); a through-bore (3 or 103) which runs through both parts along a bore axis (C) (see Figures 1 and 6); two identical, oppositely arranged base sides (refer to each of a top side and bottom side, presented the same way as Applicant), namely a first base side (refer to side where ST1 or ST101 are disposed) which is part of the first part (top surface) and comprises a first planar support surface (ST1 or ST101) which runs orthogonally to the bore axis, and a second base side (refer to where ST2 or ST102 are disposed) which is part of the second part and comprises a second planar support surface (ST2 or ST102) which runs orthogonally to the bore axis (see paragraph [0020] and note as on Figure 7 for example, which shows that the first and second planar support surfaces are disposed orthogonal to the bore axis); four identical main sides (S1-S4 or S101-S104) which extend between the two base sides (see Figures 1, 6-7 for example), wherein each of the four main sides (S1-S4 or S101-S104) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jansson US 2009/0155004.
In regards to claim 12, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that in plan view along the bore axis, the cutting insert has a form of a rhomboid (see Figure 8, note that the insert is parallelepiped in shape which by definition is “a solid body of which each face is a parallelogram; and rhomboid’s definition is a parallelogram in which adjacent sides are of unequal lengths and angles are non-right angled).
claim 13, Jansson discloses the cutting insert as claimed in claim 1, Jansson also discloses that the main cutting edges (H1-H8) are at a smaller distance from the center plane than the support surfaces.
If the applicant considers that the interpretation of the claim(s) under pre-AIA  35 U.S.C. 102, i.e., is or may be in dispute under given the current interpretation, the current under pre-AIA  35 U.S.C. 103(a) is appropriate. See MPEP §§ 2111- 2116.01. 
If the applicant considers that the current interpretation of Jansson fails to explicitly teach that “the cutting insert has a form of a rhomboid” and that the “main cutting edges are at a smaller distance from the center plane than the support surfaces”, the Examiner takes Official Notice: 1) the fact that it is well known in the art of cutting inserts, that cutting inserts have a plurality of different known shapes that will depend on the type of machining being performed and the type of material being machined. To change the shape of the cutting insert would have been obvious to one of ordinary skill in the art depending on the type of machining being performed and type of material being machined; and 2) the fact that it is well known in the art of cutting inserts to have the cutting edges be disposed at a smaller distance from the center plane than the support surfaces in order to prevent any interference/contact between the insert’s cutting edges and a tool holder’s pocket seating surfaces whenever the insert is clamped to a pocket within a tool holder, such that cutting edge damage of the inactive cutting edge is prevented.
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant’s invention was filed, to modify Jansson’s cutting insert’s shape to be rhomboid depending on the type of machining being performed and type of material being machined and to have the main cutting edges be disposed at a smaller distance from the center plane than the support surfaces in order to prevent any interference/contact between the cutting edges and the seating surfaces and prevent cutting edge damage.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134.  The examiner can normally be reached on Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICOLE N RAMOS/Primary Examiner, Art Unit 3722